Case: 14-10977    Date Filed: 09/17/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10977
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:09-cr-00011-RLV-WEJ-2



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

SHERMAN EDWARD WILLIAMS,

                                              Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (September 17, 2014)

Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 14-10977     Date Filed: 09/17/2014     Page: 2 of 2


      Sherman Edward Williams appeals his sentence of imprisonment of 192

months after being convicted of bank robbery, 18 U.S.C. § 2113(a), (d), and

brandishing a firearm during a crime of violence, id. § 924(c)(1)(A). Williams

argues that his sentence is both procedurally and substantively unreasonable. We

affirm.

      We review the reasonableness of a sentence under a deferential standard for

abuse of discretion. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597

(2007).

      Williams’s sentence is procedurally and substantively reasonable. The

district court, contrary to Williams’s contention, did not treat the Guidelines as

mandatory. The district court imposed Williams’s sentence only after it had heard

both Williams and the government make their respective arguments about what

sentence would be “sufficient, but not greater than necessary, to comply with the

purposes of sentencing.” 18 U.S.C. § 3553(a). And the record establishes that the

district court considered the seriousness of the offense, the history of the

defendant, and the guidelines range, and then determined that a sentence at the

upper end of the range was adequate punishment. The district court committed no

abuse of discretion by placing greater emphasis on the nature of the offense than

on Williams’s rehabilitative efforts and criminal history.

      AFFIRMED.


                                           2